              IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ESTATE OF RAYMOND J.
GUZIEWICZ, ET AL.,
                                     No. 3:14-cv-01742
    Plaintiffs,

             v.                                        (JUDGE CAPUTO)

RENEE P. MAGNOTTA,                                     (MAGISTRATE JUDGE
      Defendant.                                       SAPORITO)


                                    MEMORANDUM
      Presently before me is             Magistrate Judge         Saporito’s     Report   and
Recommendation (Doc. 93) on the Motion for Summary Judgment filed by Defendant
Renee Magnotta (“Defendant” or “Agent Magnotta”). (Doc. 79). For the reasons that
follow, the Magistrate Judge’s recommendation to deny summary judgment and
dismiss Plaintiff’s 42 U.S.C. § 1983 false arrest claim and state law abuse of process
and intentional infliction of emotional distress claims with prejudice will be adopted.
                                      I. Background
      As set forth in greater detail in Magistrate Judge’s Report and Recommendation,
this case arises out of criminal charges filed against Raymond Guziewicz
(“Raymond”) for criminal conspiracy and forgery concerning narcotics prescriptions
including Percocet, Oxycontin, and Dilaudid.
      On January 27, 2012, a criminal complaint was initiated against Raymond.
(Doc. 80-1, “Def.’s Ex. A,”1 at 2). Included with this complaint was an affidavit of
probable cause created by Agent Magnotta, a Narcotics Agent with the Pennsylvania
Office of the Attorney General. (Doc. 80, “Def.’s SMF,” ¶ 3; Doc. 84, “Pl.’s SMF,”



 1
        Defendant’s Exhibit A is a printout of the docket for Raymond’s state court
        criminal proceedings.
¶ 3; Doc. 84-5, “Pl.’s Ex. C”2). This affidavit of probable cause relies in large part on
a February 22, 2011 phone call betweem Agent Magnotta and Raymond’s former
physician, Dr. Mark Cruciani. Dr. Cruciani informed Agent Magnotta he was notified
by Medicap Pharmacy that prescriptions were being billed in Raymond’s name.
(Def.’s SMF ¶ 8; Pl.’s SMF ¶ 8). He told Agent Magnotta that Raymond was his
patient but that these prescriptions were not valid and that Raymond “had either stolen
a blank prescription pad or mass produced an authorized prescription and passed them
at several different pharmacies.” (Def.’s SMF ¶¶ 4, 8; Pl.’s SMF ¶¶ 4, 8). However,
he also stated Steven Guziewicz (“Steven” or “Plaintiff”), Raymond’s son, presented
“many” of the prescriptions. (Def.’s SMF ¶¶ 6, 7; Pl.’s SMF ¶¶ 6, 7). In addition, Dr.
Cruciani told Agent Magnotta the prescriptions were “passed” in six (6) different
names: Raymond Guziewicz, Steven Guziewicz, Janine Belles, Joan Guziewicz,
William Guziewicz, and Denise Belles.3 (Def.’s SMF ¶¶ 10; Pl.’s SMF ¶¶ 11). Agent
Magnotta spoke with other individuals as part of her investigation, including Sam
Sebastianelli, a pharmacist at Medicap Pharmacy. (Magnotta Dep. 31:25).
      On January 31, 2012, Raymond was arrested and appeared before a state
magisterial district judge for his preliminary arraignment where bail was set at five
thousand dollars ($5,000). (Def.’s Ex. A at 1). Raymond was held in custody until he
was able to post bail on February 2, 2012. (Id.). Raymond waived his preliminary
hearing on February 9, 2012. (Id. at 5). The next entry on the criminal docket reflects
that the case was nolle prossed, and the disposition of the case is listed as “Nolle
Prosequi WITHOUT PREJUDICE - COMM RESERVES THE RIGHT TO REFILE.”
(Id. at 12; Def.’s SMF ¶ 1; Pl.’s SMF ¶ 1). Raymond later died on March 18, 2013.
(Doc. 93 at 5).


 2
        Plaintiff’s Exhibit C contains the criminal complaint and affidavit of probable
        cause at issue in this case.
 3
        “Belles” is Raymond’s wife’s maiden name. (Def.’s SMF ¶ 11; Pl.’s SMF ¶ 11).

                                               2
      Plaintiff, appearing both individually and in his role as the administrator filed
the initial complaint pro se on September 8, 2014 against Agent Magnotta raising
claims under 42 U.S.C. § 1983 and state law for malicious prosecution, abuse of
process, unreasonable seizure, and intentional infliction of emotional distress. (Doc.
1). Defendant filed a Motion to Dismiss on July 6, 2015, and on September 30, 2016,
Plaintiff’s personal capacity claim for intentional infliction of emotional distress was
dismissed and the remaining claims were permitted to proceed. (Doc. 25; Doc. 46;
Doc. 47). On February 1, 2017, Plaintiff filed an amended complaint alleging the
same claims as his initial complaint and adding a claim for supervisory liability against
Agent Magnotta’s supervisor, Jerome Smith. (Doc. 52). Plaintiff eventually obtained
counsel, who entered her appearance on May 2, 2017. (Doc. 63). On May 16, 2018,
Defendant filed a Motion for Summary Judgment. (Doc. 79). Magistrate Judge
Saporito issued a Report and Recommendation on March 13, 2019, recommending
summary judgment be denied on Plaintiff’s § 1983 and state law malicious prosecution
claims and dismissing the remaining claims with prejudice without leave to amend for
failure to state a claim.4 (Doc. 93). Defendant timely filed objections to the Report
and Recommendation on March 27, 2019, Plaintiff filed a response to the objections
on April 25, 2019, and Defendant filed a reply brief on May 9, 2019. (Doc. 97; Doc.
98; Doc. 99). This matter has therefore been fully briefed and is ripe for disposition.
                                   II. Legal Standards
A.    Standard of Review of Objections to a Report and Recommendation
      When objections to the magistrate judge's Report are filed, the court must


 4
        Specifically, Magistrate Judge Saporito concluded Plaintiff’s state law abuse of
        process claim should be dismissed with prejudice for failure to state a claim upon
        which relief can be granted under 28 U.S.C. § 1915(e)(2)(b)(ii), and Plaintiff’s
        claims for intentional infliction of emotional distress under state law and false
        arrest under § 1983 should be dismissed with prejudice as legally frivolous and for
        failure to state a claim upon which relief can be granted under 28 U.S.C. §§
        1915(e)(2)(b)(i) and (ii). (Doc. 93 at 12-16, 37-38).

                                              3
conduct a de novo review of the contested portions of the Report. Sample v. Diecks,
885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C. § 636(b)(1)). However, this
only applies to the extent that a party's objections are both timely and specific; if
objections are merely “general in nature,” the court “need not conduct a de novo
determination.” Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). Indeed, the United
States Court of Appeals for the Third Circuit has instructed that “providing a complete
de novo determination where only a general objection to the report is offered would
undermine the efficiency the magistrate system was meant to contribute to the judicial
process.” Id. at 7. In conducting a de novo review, the court may accept, reject, or
modify, in whole or in part, the factual findings or legal conclusions of the magistrate
judge. See 28 U.S.C. § 636(b)(1); Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa.
1993). Uncontested portions of the Report may be reviewed at a standard determined
by the district court. See Thomas v. Arn, 474 U.S. 140, 154 (1985); Goney, 749 F.2d
at 7. At the very least, the court should review uncontested portions for clear error or
manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77 (M.D. Pa.
1998).
B.    Summary Judgment
      Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment is appropriate when ‘the
pleadings, depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law.’” Wright v.
Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting Orsatti v. N.J. State Police, 71
F.3d 480, 482 (3d Cir. 1995)). A fact is material if proof of its existence or
nonexistence might affect the outcome of the suit under the applicable substantive law.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986).
      Where there is no material fact in dispute, the moving party need only establish
                                           4
that it is entitled to judgment as a matter of law. See Edelman v. Comm’r of Soc. Sec.,
83 F.3d 68, 70 (3d Cir. 1996). Where, however, there is a disputed issue of material
fact, summary judgment is appropriate only if the factual dispute is not a genuine one.
Anderson, 477 U.S. at 248, 106 S. Ct. 2505. An issue of material fact is genuine if “a
reasonable jury could return a verdict for the nonmoving party.” Id. Where there is a
material fact in dispute, the moving party has the initial burden of proving that: (1)
there is no genuine issue of material fact; and (2) the moving party is entitled to
judgment as a matter of law. See Howard Hess Dental Labs., Inc. v. Dentsply Int’l,
Inc., 602 F.3d 237, 251 (3d Cir. 2010). The moving party may present its own
evidence or, where the non-moving party has the burden of proof, simply point out to
the court that “the non-moving party has failed to make a sufficient showing on an
essential element of her case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.
2548 (1986).
      “When considering whether there exist genuine issues of material fact, the court
is required to examine the evidence of record in the light most favorable to the party
opposing summary judgment, and resolve all reasonable inferences in that party’s
favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). Once the moving party
has satisfied its initial burden, the burden shifts to the non-moving party to either
present affirmative evidence supporting its version of the material facts or to refute the
moving party’s contention that the facts entitle it to judgment as a matter of law.
Anderson, 477 U.S. at 256-57.         The Court need not accept mere conclusory
allegations, whether they are made in the complaint or a sworn statement. Lujan v.
Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177 (1990).
      “To prevail on a motion for summary judgment, the non-moving party must
show specific facts such that a reasonable jury could find in that party’s favor, thereby
establishing a genuine issue of fact for trial.” Galli v. New Jersey Meadowlands
Comm’n, 490 F.3d 265, 270 (3d Cir. 2007) (citing Fed. R. Civ. P. 56(e)). “While the
evidence that the non-moving party presents may be either direct or circumstantial,
                                           5
and need not be as great as a preponderance, the evidence must be more than a
scintilla.” Id. (quoting Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d
Cir. 2005)). In deciding a motion for summary judgment, “the judge’s function is not
himself to weigh the evidence and determine the truth of the matter but to determine
whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249, 106 S. Ct. 2505.
                                    III. Discussion
      Defendant does not object to the Magistrate Judge’s recommendation to dismiss
the state law claims for abuse of process and intentional infliction of emotional
distress and § 1983 claim for false arrest with prejudice. (See Doc. 93 at 37-38). As
I find these recommendations are not clearly erroneous, these uncontested portions of
the Report and Recommendation will be adopted.
      Defendant objects to the Magistrate Judge’s findings on the following grounds:
(1) Plaintiff is unable to satisfy the favorable termination and probable cause elements
for his malicious prosecution claims; (2) this Court lacks supplemental jurisdiction
over Plaintiff’s state law claim because Plaintiff’s federal claim may not proceed for
failure to satisfy the malicious prosecution elements; and (3) the Magistrate Judge
should have concluded Defendant is entitled to both qualified and sovereign
immunity. (See Doc. 95, generally). In light of these objections, I will review de novo
whether summary judgment is appropriate on the Plaintiff’s state law and § 1983
malicious prosecution claims.
A.    Elements of Malicious Prosecution
      Plaintiff must satisfy the following elements in a malicious prosecution claim
under 42 U.S.C. § 1983:
        (1) the defendant initiated a criminal proceeding; (2) the criminal
        proceeding ended in his favor; (3) the defendant initiated the
        proceeding without probable cause; (4) the defendant acted
        maliciously or for a purpose other than bringing the plaintiff to
        justice; and (5) the plaintiff suffered deprivation of liberty consistent
        with the concept of a seizure as a consequence of a legal proceeding.
Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007) (citing Estate of Smith v. Marasco,

                                           6
318 F.3d 497, 521 (3d Cir. 2003).            A claim for malicious prosecution under
Pennsylvania law includes the same elements as a § 1983 malicious prosecution claim,
except that the state law claim does not require the fifth seizure element. See Merkle
v. Upper Dublin Sch. Dist., 211 F.3d 782, 791 (3d Cir. 2000) (“[A] plaintiff alleging
common law malicious prosecution must show (1) the defendants initiated a criminal
proceeding; (2) the criminal proceeding ended in plaintiff’s favor; (3) the proceeding
was initiated without probable cause; and (4) the defendants acted maliciously or for
a purpose other than bringing the plaintiff to justice.”).
      While Defendant objects to the Magistrate Judge’s recommendation to deny
summary judgment on Plaintiff’s § 1983 and state law malicious prosecution claims,
Defendant only specifically objects to the Magistrate Judge’s conclusions that Plaintiff
satisfied the favorable termination element and that a genuine dispute of material fact
exists as to the probable cause element.5 To that end, I agree with the Magistrate
Judge that the first and fifth elements of a § 1983 claim for malicious prosecution,
which are uncontested, are beyond dispute. Agent Magnotta initiated criminal
proceedings by submitting a criminal complaint and affidavit of probable cause to a
state magisterial district judge, Raymond was incarcerated for his inability to pay bail,
and he remained bound to appear in court while the criminal proceedings against him
remained pending.
      1.     Favorable Termination
      To satisfy the favorable termination prong of a malicious prosecution claim, the
prior disposition of the criminal case must demonstrate “the innocence of the


 5
        Defendant objects to the Magistrate Judge’s determination on the malice element
        on the same grounds as the probable cause element: the Magistrate Judge should
        have found Plaintiff cannot satisfy the malice element because Agent Magnotta
        had probable cause to initiate proceedings. (Doc. 97 at 9-10). Defendant did not
        argue Plaintiff is unable to satisfy the malice element even if Agent Magnotta
        lacked probable cause. As such, Defendant’s objection on the malice element is
        best analyzed together with her probable cause objection.

                                              7
accused.” Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009).
        A plaintiff may attempt to indicate his innocence by demonstrating
        that his prior criminal proceeding terminated in one of the following
        ways:
               ‘(a) a discharge by a magistrate at a preliminary hearing, or
               (b) the refusal of a grand jury to indict, or
               (c) the formal abandonment of the proceedings by the public
               prosecutor, or
               (d) the quashing of an indictment or information, or
               (e) an acquittal, or
               (f) a final order in favor of the accused by a trial or appellate
               court.”
Id. (quoting Donahue v. Gavin, 280 F.3d 371, 383 (3d Cir. 2002). While “a grant of
nolle prosequi can be sufficient to satisfy the favorable termination requirement for
malicious prosecution, not all cases where the prosecutor abandons criminal charges
are considered to have terminated favorably.” Hilfirty v. Shipman, 91 F.3d 573, 579-
80 (3d Cir. 1996) disapproved of on other grounds by Merkle v. Upper Dublic Sch.
Dist., 211 F.3d 782, 794 (3d Cir. 2000); see also Kossler, 564 F.3d at 187 (discussing
how “formal abandonment of the proceedings by the public prosecutor” may satisfy
the favorable termination prong).
      The parties dispute which standard should be used to determine whether
Plaintiff satisfied the favorable termination prong. This dispute is understandable,
given the apparent lack of congruity between the Third Circuit’s holdings in Hilfirty
and Donahue v. Gavin. In Hilfirty, the Third Circuit held:
        [A] grant of nolle prosequi is insufficient to support a claim of
        malicious prosecution only in circumstances where the accused
        herself enters into a compromise with the prosecution in which she
        surrenders something of value to obtain the dismissal or where the
        accused formally accepts the grant of nolle prosequi in exchange for
        her knowing, voluntary release of any future claims for malicious
        prosecution.
Hilfirty, 91 F.3d at 575 (emphasis added).6 However, the Third Circuit later held in


 6
        Defendant repeatedly asserts the holding of Hilfirty is limited to its facts, which,
        admittedly, differ slightly from the facts of the instant case. In Hilfirty, the co-
        defendants in the underlying criminal case were married and the husband-

                                                8
Donahue:
        [W]hile “a grant of nolle prosequi can be sufficient to satisfy the
        favorable termination requirement for malicious prosecution, not all
        cases where the prosecutor abandons criminal charges are considered
        to have terminated favorably. Hilfirty v. Shipman, 91 F.3d at 579-80.
        A nol pros signifies termination of charges in favor of the accused
        “only when their final disposition is such as to indicate the innocence
        of the accused” [Restatement (Second) of Torts] § 660, cmt. a
        (emphasis added).
Donahue, 280 F.3d at 383. As reflected above, Hilfirty appears to recognize that a nol
pros will satisfy the favorable termination prong unless the plaintiff either enters into
a compromise in which he surrenders something of value or accepts the nol pros in
exchange for a release of future claims for malicious prosecution. Conversely,
Donahue appears to stand for the proposition that a nol pros will not satisfy the
favorable termination prong unless the final disposition of the nol pros “indicate[s] the
innocence of the accused.” Id.
      Plaintiff’s argument, which embraces the Hilfirty approach and was adopted by
the Magistrate Judge, is that he has satisfied the favorable termination element because
the docket sheet indicates Raymond’s criminal case resulted in a nol pros and he
neither entered into a compromise in which he surrendered something of value nor
agreed to release future malicious prosecution claims in exchange for the abandonment
of proceedings. Adopting the Donahue approach, Defendant argues that the docket,



        defendant entered into an agreement with the District Attorney to participate in an
        A.R.D. program. One of the terms of this agreement was that the charges against
        the wife-defendant would be nolle prossed. In concluding the nol pros order was
        sufficient to establish favorable termination of proceedings against the wife-
        defendant, the Court noted the wife-defendant was not a party to the agreement
        and that the Court of Common Pleas issued an independent order granting the
        prosecution’s nol pros motion against the wife-defendant on the same day as it
        approved the husband-defendant’s compromise agreement. Id. at 575-77. Despite
        her repeated assertion that Hilfirty is limited to its facts, Defendant cited to no
        case law to support her argument. Accordingly, upon review of Hilfirty and other
        relevant Third Circuit case law, I conclude the holding of Hilfirty is not limited to
        its specific factual scenario.

                                               9
which on its face reads “Nolle Prosequi WITHOUT PREJUDICE - COMM
RESERVES THE RIGHT TO REFILE[,]” does not demonstrate Raymond’s
innocence. (Def.’s Ex. A at 12).
      The non-precedential Third Circuit opinions cited by the parties reflect this
divide as to which standard applies. For instance, Defendant cites to DiFronzo v.
Chiovero, 406 F. App’x 605 (3d Cir. 2011) in support of her position. In concluding
the criminal proceedings did not terminate in the plaintiff’s favor, the Third Circuit
explained it lacked “any information indicating the innocence of the accused” because
neither the text of the order7 nor anything else in the record indicated why the nol pros
was granted.” Id. at 609. The only mention of Hilfirty in DiFronzo is a single quote
from the case, the same quote used in Donahue. See id. (“This Court has noted that
while ‘a grant of nolle prosequi can be sufficient to satisfy the favorable termination
requirement for malicious prosecution, not all cases where the prosecutor abandons
criminal charges are considered to have terminated favorably.’”) (quoting Hilfirty, 91
F.3d at 579-80). Plaintiff, on the other hand, cites to Malcolmb v. McKean, 535 F.
App’x 184 (3d Cir. 2013) to support his position. Finding the plaintiff’s complaint
should not have been dismissed on the favorable termination prong, the Third Circuit
stated, “[o]ur precedent is clear. A nolle prosequi determination is a favorable
termination unless the accused has entered into a compromise or surrendered
something of value to obtain that outcome. There is no evidence that Malcolmb
obtained the nolle prosequi through either of these outcomes.” Id. at 187. The
opinion repeatedly references Hilfirty in its analysis but did not make a single
reference to Donahue. See id. at 186-87.
      Perhaps recognizing the lack of harmony between Hilfirty and Donahue, the


 7
        The nol pros order in DiFronzo reads: “AND NOW, this 28th day of
        NOVEMBER, 2007, upon the request of Assistant District Attorney Andrew S.
        Gibson, the Commonwealth’s motion for nolle prosequi is hereby GRANTED as
        to all charges in the above-named case.” (DiFronzo, 406 F. App’x at 609 n.9).

                                            10
Third Circuit recently discussed the favorable termination standard in Geness v. Cox,
902 F.3d 344 (3d Cir. 2018). While the Third Circuit affirmed the district court’s
dismissal of the plaintiff’s § 1983 claim on other grounds, the Court made clear that
the district court’s favorable termination analysis “does not square with our
precedent.” Id. at 356. The Court adopted the actual innocence approach from
Donahue with a fact-based inquiry that effectively expands when a nol pros order
would sufficient to establish favorable termination beyond previous interpretations of
Donahue like that in DiFronzo. Id.
      In conducting this fact-based inquiry into innocence, courts may “consider[],
among other things, the “underlying facts” of the case, the “particular circumstances”
prompting the nol pros determination, and the substance of the “request for a nol pros
that . . . result[ed] in the dismissal.” Id. (first quoting Kossler, 564 F.3d at 189, 984,
then quoting Donahue, 280 F.3d at 384) (citations omitted). District courts are not
limited to “the four corners of the order” for this fact-based inquiry. Id. Applying this
approach, the Geness Court concluded that the nol pros, which was based on
“‘insufficient evidence’ unquestionably provides ‘an indication that the accused is
actually innocent of the crimes charged.’” Id. (quoting Hilfirty, 91 F.3d at 580).
Additionally, the Court found “[t]he fact that the charges were dismissed without
prejudice is also not fatal to favorable termination.” Id. at 356 n.8 (citing Haefner v.
Burkey, 534 Pa. 62, 626 A.2d 519, 521 n.2 (1993).
      In light of Geness, the fact that the docket implies the charges against Raymond
could have been reinstated is insufficient to conclude the proceedings did not
terminate in Plaintiff’s favor. Id. The underlying facts of Raymond’s case as
presented in the summary judgment record indicate Raymond was actually innocent
of the crimes charged and the sua sponte nol pros of his case therefore satisfies the
favorable termination element. Steven testified in his deposition that his father was
not involved in the underlying criminal conduct and accepted a plea deal on his own
criminal charges to this effect, even though the deal was after the nol pros order was
                                           11
entered in Raymond’s case. (Steven Dep. 22:16-18, 41:7, 46:18-24, 75:11-15).
Steven explained that at first, he filled only his father’s valid controlled substance
prescriptions and only later began passing the forged prescriptions once he became
more comfortable at Medicap, realizing the pharmacist “didn’t ask a lot of questions.”
(Id. at 27:13-28:4). He also described how he forged prescriptions in an identical
2005 criminal case against both himself and his father and referenced this information
in discussing his actions that formed the basis of the 2012 criminal case—“I was
taking [Raymond’s] legitimate prescription so he wouldn’t know it was missing, and
the photocopies I would either fill them in their original photocopy form or I would
white out certain relevant portions and change the medication or the name.” (Id. at
23:8-14, 27:21-22; 61:3-12).
      The evidence also reflects Raymond was treated by Dr. Cruciani beginning in
2004 for degenerative arthritis in his hips and hands from working for the United
Parcel Service (“UPS”) for over thirty (30) years and that he filled over four hundred
(400) valid narcotic and non-narcotic prescriptions at Medicap Pharmacy over a six-
and-a-half (6.5) year period.          (Id. at 28:18-23; Doc. 84-4, “Pl.’s Ex. B”8).
Additionally, the charges initiated against Steven and Raymond by Agent Magnotta
in an identical case in 2005 culminated in a nol pros.9 (Steven Dep. 20:6-8). Lastly,
a Medicap Pharmacy surveillance tape depicting only Steven passing fraudulent
prescriptions was available to investigators prior to the entry of the nol pros order and
at least partially corroborates Steven’s testimony as to Raymond’s innocence. (Id. at
45:5-10; Magnotta Dep. 40:5-42:12). Accordingly, the record supports a finding that

 8
        Plaintiff’s Exhibit B is a printed report listing the prescriptions filled by Raymond
        as a patient at Medicap Pharmacy between October 23, 2003 and December 4,
        2012.
 9
        Steven testified Agent Magnotta told him the following at his preliminary hearing
        for the 2012 charges: “I know that your father wasn’t involved in this. I know
        he’s sick. But you’re going to have to wear the big boy pants and take
        responsibility for this if you want to help him.” (Guziewicz Dep. 39:18-22).

                                               12
the proceedings terminated in Raymond’s favor with the nol pros order.
      2.     Probable Cause
      To succeed on a malicious prosecution claim, a plaintiff must demonstrate that
the prosecution was initiated without probable cause. Estate of Smith v. Marasco, 318
F.3d 497, 521 (3d Cir. 2003). “[P]robable cause . . . exists when the facts and
circumstances within the officer’s knowledge are sufficient in themselves to warrant
a reasonable person to believe that an offense has been or is being committed by the
person to be [charged].” Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir.
2016). Whether the plaintiff actually committed the charged offense or was acquitted
is irrelevant to a probable cause analysis. See Wright v. City of Phila., 409 F.3d 595,
602 (3d Cir. 2005). The Supreme Court has observed, “[i]n dealing with probable
cause, . . . as the very name implies, we deal with probabilities. These are not
technical; they are the factual and practical considerations of everyday life on which
reasonable and prudent men, not legal technicians, act.” Illinois v. Gates, 462 U.S.
213, 231, 103 S. Ct. 2317 (1983). “For this reason, the Court has eschewed any ‘rigid
demand that specific tests be tests be satisfied’ and has instead prescribed a ‘totality-
of-the-circumstances approach’ to the probable cause determination.” Dempsey, 834
F.3d at 467-68 (quoting Gates, 462 U.S. at 230-31, 103 S. Ct. 2317). “Typically, the
existence of probable cause in a section 1983 action is a question of fact.” Sherwood
v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997) (citing Groman v. Twp. of Manalapan,
47 F.3d 628, 635 (3d Cir. 1994).
        An officer seeking a warrant on the basis of probable cause must
        follow a two-step process. First, the officer swears to an affidavit
        containing a summary of the events that she believes give rise to
        probable cause. In doing so, the officer “is not free to disregard
        plainly exculpatory evidence, even if substantial inculpatory
        evidence (standing by itself) suggests that probable cause exists.”
        Second, the officer presents the affidavit to a neutral magistrate, who
        conducts his own independent review of the evidence to determine
        whether it does, in fact, establish probable cause, and, if so, issues a
        warrant.
Dempsey, 834 F.3d at 469 (quoting Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir.

                                          13
2000).
       A neutral magistrate being presented with all accurate and probative information
is essential in advancing justice. See California v. Acevedo, 500 U.S. 565, 587 n.2,
111 S. Ct. 1982 (1991) (“[T]he detached scrutiny of a neutral magistrate . . . is a more
reliable safeguard [against Fourth Amendment violations] than the hurried judgment
of a law enforcement officer ‘engaged in the often competitive enterprise of ferreting
out crime.’”) (quoting Johnson v. United States, 333 U.S. 10, 14, 68 S. Ct. 367
(1948)). “If, however, the officer does not provide the neutral magistrate with an
accurate affidavit of probable cause, the protection afforded by the magistrate’s review
is lost; the magistrate will be unable to assess the circumstances for probable cause
because he will not know what those circumstances actually are.” Dempsey, 834 F.3d
at 469.
       Defendant objects to the Magistrate Judge’s determination that a genuine
dispute of material fact exists as to the whether Agent Magnotta had probable cause
to initiate criminal proceedings against Raymond. Plaintiff argues the affidavit
submitted by Agent Magnotta in support of the application for the arrest warrant and
criminal complaint was false or misleading and that submission of an accurate
affidavit would have been insufficient to establish probable cause. To succeed on this
point, Plaintiff must show: “(1) that the police officer knowingly and deliberately or
with a reckless disregard for the truth, made false statements or omissions that create
a falsehood in applying for a warrant; and (2) that such statements or omissions are
material, or necessary, to the finding of probable cause.” Wilson v. Russo, 212 F.3d
781, 786-87 (3d Cir. 2000).
       1.     False Statements and Omissions
       Plaintiff argues three (3) facts were omitted or distorted in Agent Magnotta’s
affidavit.   First, Dr. Sebastianelli only identified Steven as having passed the
prescriptions; he never told Agent Magnotta that Raymond passed any of the
fraudulent prescriptions listed in the affidavit. (Doc. 85 at 14). Second, Raymond had
                                          14
been a regular customer at Medicap Pharmacy for six-and-a-half (6.5) years, filling
both narcotic and non-narcotic prescriptions. (Id. at 13). Third, the Medical Expense
Report available to Agent Magnotta at the time she prepared the affidavit reflects
Raymond filled nearly four hundred (400) valid prescriptions between October of
2004 and February of 2011, including narcotics prescriptions written by Dr. Cruciani.
(Id.; Magnotta Dep. 36:12-37:3). While two of these facts may be properly analyzed
as reckless omissions, the statement attributed to Dr. Sebastianelli in the affidavit
about passing prescriptions should be analyzed as a false statement.
             a.      False Statement
      Agent Magnotta articulated the information she obtained from Dr. Sebastianelli
in her affidavit as follows:
        This agent was advised by Sam Sabastenelli R. Ph., @ Medicap
        Pharmacy, that he knows Raymond and Steven Guziewicz from
        coming into the pharmacy with Dr. Cruciani’s prescriptions.
        Sabastentelli stated that he didn’t remember a female coming in with
        any of the above prescriptions; always either Steven or Raymond
        Guziewicz.
(Pl.’s Ex. C at 3 (emphasis added)). This statement implies Dr. Sebastianelli told
Agent Magnotta that both Steven and Raymond presented the fraudulent prescriptions
for Joan and William Guziewicz. Even to the extent the term “coming in with” does
not expressly mean passing the prescriptions, this statement nevertheless evokes the
strong inference that Steven and Raymond both passed the prescriptions.
      Agent Magnotta’s own deposition testimony reflects that Dr. Sebastianelli never
told her both Steven and Raymond passed the prescriptions. Indeed, Agent Magnotta
testified that Dr. Sebastianelli “could not identify Raymond as having passed any
forged prescriptions” and that he never indicated Raymond filled unlawful
prescriptions. (Magnotta Dep. 37:12-16; 46:5-47:10, 50:3-11).10 Agent Magnotta’s


 10
         Additionally, when Dr. Sebastianelli testified in the Guziewiczs’ criminal
        proceedings, he “clearly identified” Steven as having presented “a number of the
        forged prescriptions” but was unable to testify “that anybody other than [Steven]

                                              15
statement therefore falsely indicates that Mr. Sabastianelli told her that Raymond
passed the fraudulent prescriptions. Agent Magnotta therefore had obvious reasons
to doubt the accuracy of her statements, as she directly attributed the assertion that
either Steven or Raymond came in with the forged prescriptions to Dr. Sebastianelli
even though he was unable to identify whether Raymond passed any of these
prescriptions. See Wilson, 212 F.3d at 788 (“An assertion is made with reckless
disregard when ‘viewing all the evidence, the affiant must have entertained serious
doubts as to the truth of his statements or had obvious reasons to doubt the accuracy
of the information he reported.’”) (quoting United States v. Clapp, 56 F.3d 795, 801
n.6 (3d Cir. 1995)).
             b.     Reckless Omissions
      “Omissions are made with reckless disregard where ‘an officer withholds a fact
in his ken that [a]ny reasonable person would have known . . . was the kind of thing
the judge would wish to know.’” Andrews v. Scuilli, 853 F.3d 690, 698 (3d Cir. 2017)
(quoting Wilson, 212 F.2d at 788) (internal quotation marks omitted). Yet, courts
“cannot demand that police officers relate the entire history of events leading up to a
warrant application with every potentially evocative detail that would interest a
novelist or gossip. . . .” Wilson, 212 F.3d at 787.
      Plaintiff argues Agent Magnotta recklessly omitted from her affidavit
Raymond’s relationship with Medicap Pharmacy as a legitimate customer for over six-
and-a-half (6.5) years during which he filled almost four hundred (400) valid
prescriptions. (See Magnotta Dep. 33:20-36:8; Pl.’s Ex. B). This information gives
context for why Raymond had narcotics prescriptions in his name and was present at
Medicap Pharmacy during Agent Magnotta’s investigation. Without this information,


        presented any of the prescriptions.” (Steven Dep. 44:14-24). This later testimony
        by Dr. Sebastianelli confirms Agent Magnotta’s deposition testimony that Dr.
        Sebastianelli was unable to state whether Raymond passed any of the fraudulent
        prescriptions.

                                             16
the affidavit supports the inference that Raymond only went to Medicap Pharmacy to
pass fraudulent prescriptions. As this information was available at the time Agent
Magnotta drafted her affidavit and would dispel such a false inference by the
reviewing magistrate, a reasonable person would recognize this was more than a
potentially evocative detail.
      2.     Materiality
      Since there is sufficient evidence which shows Agent Magnotta made a false
statement and omitted probative information in her probable cause affidavit, I will
reconstruct the affidavit and determine whether these statements were “material, or
necessary, to the finding of probable cause.” Sherwood, 113 F.3d at 399; see also
Wilson, 212 F.3d at 789 (explaining that courts determine the materiality of the
misstatements and omissions by “excis[ing] the offending inaccuracies and insert[ing]
the facts recklessly omitted, and then determin[ing] whether or not the ‘corrected’
warrant affidavit would establish probable cause”). The reconstructed affidavit must
be read with a “common sense approach” upon consideration of “a totality-of-the-
circumstances.” See Goodwin v. Conway, 836 F.3d 321, 327 (3d Cir. 2016).
      The probable cause affidavit has been reconstructed as follows:
        On February 22, 2011, this agent was advised by Dr. Mark Cruciani
        that a former patient, identified as Raymond Guziewicz had either
        stolen a blank prescription, or mass produced an authorized
        prescription, and passed them at several different pharmacies.
        Dr. Cruciani stated that he was treating Raymond Guziewicz since
        2004, for a series of health issues and was prescribed Percocet. Dr.
        Cruciani advised that he was contacted by the Medicap Pharmacy,
        located at 702 North Blakely Street, Dunmore, Pa. (570)-342-8727,
        that there were several patients with the same address, that were
        filling Dr. Mark Cruciani’s prescriptions for Percocet, Dilaudid, and
        Oxycontin.
        Dr. Cruciani continued to state that the patients [sic] names that were
        used were; [sic] Raymond Guziewicz, Steven Guziewicz, Janine
        Belles, Joan Guziewicz, William Guziewicz and Denise Belles. Dr.
        Cruciani stated that the only patient he had was Raymond Guziewicz.
        Dr. Cruciani stated that his son, Steven Guziewicz did accompany his
        father at visits.
        On February 23, 2011, this agent went to the Medicap Pharmacy, and
                                          17
retrieved 26 prescriptions that were all issued in the above names.
The following prescriptions were issued in the name of JOAN
GUZIEWICZ:
      11-15-10     Percocet10/325mg           #120
      12-13-10     Percocet10/325mg           #120
      1-24-11      Oxycontin 40mg             #90
      2-7-11       Percocet7.5/500mg          #120
      12-30-10     Oxycontin 40 mg            #90
      1-10-11      Percocet10/325mg           #120
The following prescriptions were issued and filled in the name of
WILLIAM GUZIEWICZ [sic]
      11-16-10     Percocet 10/325mg          #120
      12-15-10     Percocet 10/325mg          #120
      1-12-11      Percocet 10/325mg          #120
      2-8-11       Percocet 10/325mg          #120
This agent was advised by Sam Sabastenelli [sic], R. Ph. @ Medicap
Pharmacy, that he knows Raymond and Steven Guziewicz from
coming into the pharmacy with Dr. Cruciani’s prescriptions.
Sabastianelli stated that he didn’t remember a female coming in with
any of the above prescriptions[.]; always either Steven or Raymond
Guziewicz. Sabastenelli did not state that Raymond presented any
of the above prescriptions.
Based on a printed report obtained from the pharmacy, Raymond
Guziewicz had been a regular customer of Medicap Pharmacy for
six-and-a-half (6.5) years. Between October 2004 and February
2011, Raymond Guziewicz filled approximately 400 valid
prescriptions, including over 100 narcotics prescriptions issued by
Dr. Cruciani.
On November 16, 2011, the above prescriptions were entered into the
Regional Evidence Program and assigned Inventory # BN800434.
Also, on this date, this agent spoke with Dr. Mark Cruciani, who
faxed this agent a signed Patient Medication Agreement, which was
signed by Raymond Guziewiczon June 22, 2007.
Dr. Cruciani also advised that he personally called Raymond
Guziewicz @ (570) 341-0484, and advised Guziewicz that he was
being discharged from the medical practice, due to forging his
prescriptions.
On January 5, 2012, this agent placed a call to Steven Guziewicz @
(570) 341-0484; and spoke with a male who identified himself as
“William” (Guziewicz); who is Steven’s brother. This agent asked
William, if Steen was home. William stated that Steven was not, but
would be back later. This agent left this agent’s cell phone number,
and asked if William would have Steven return this agents [sic] call.
William advised that he would give the message.

                                 18
        No return call from Steven Guziewicz was received.
      Defendant’s objections to the Magistrate Judge’s probable cause determination
primarily concern the materiality prong of the probable cause analysis. Specifically,
Defendant argues the Magistrate Judge failed to acknowledge that probable cause
existed for the conspiracy charge.
      The following information in the reconstructed affidavit links Raymond to the
fraudulent prescriptions: (1) Dr. Cruciani’s statement that he learned his prescriptions
for Percocet, Dilaudid, and Oxycontin were filled in the names of several people with
the same address, including Raymond; (2) Raymond was Dr. Cruciani’s patient; (3)
Dr. Cruciani discharged Raymond as his patient; (4) Dr. Sebastianelli knew Raymond
from when he came into the pharmacy to fill prescriptions; and (5) Dr. Sebastianelli
did not remember a woman presenting any of the prescriptions specified in the
affidavit. These facts could support a finding that Agent Magnotta had probable cause
for the forgery charges. However, the reconstructed affidavit also notes Raymond Dr.
Cruciani’s patient since 2004 and had a six-and-a-half (6.5) year history with Medicap
Pharmacy during which he filled roughly four hundred (400) valid prescriptions,
including valid narcotics prescriptions from Dr. Cruciani.11 As recognized by the
Magistrate Judge, these facts could also support an alternate conclusion that Raymond
was merely the victim of a fraudulent scheme, especially given the absence of any
facts that show Raymond actually passed the fraudulent prescriptions.12


 11
        Agent Magnotta admitted in her deposition that her conversation with Dr.
        Cruciani alone would be insufficient to establish probable cause to initiate
        proceedings against Raymond. (See Magnotta Dep. 31:6-13).
 12
        Contrary to Defendant’s argument, I find the Magistrate Judge drew this
        conclusion as to all of the charges against Raymond, including the conspiracy
        charg[es]. Specifically, the Magistrate Judge concluded that the reconstructed
        affidavit suggested “Raymond was a victim rather than the perpetrator of a
        fraudulent scheme.” (Doc. 93 at 30 (emphasis added)). This suggests the
        Magistrate Judge considered the reconstructed affidavit as to all of the charges

                                              19
      Moreover, the only information presented in the affidavit connecting Raymond
to the fraudulent scheme is his relationship to Steven and the fact that he and Steven
were seen at Medicap Pharmacy together. Steven’s criminal history, which was
known by Agent Magnotta but was not mentioned in the affidavit, will not be
considered for that reason. (Steven Dep. 22:16-18 (discussing his prior conviction in
2005 on similar facts in criminal proceeding initiated by Agent Magnotta); Magnotta
Dep. 56:17-57:16).13 Case law from the Third Circuit suggests an individual’s mere
presence at or near where a crime occurred may not on its own establish probable
cause for a conspiracy. Cf. United States v. McGlory, 968 F.2d 309, 325 (3d Cir.
1992) (adopting the mere presence rule from the Eighth Circuit and determining the
defendant’s mere presence near a drug transaction and the fact that he was
unemployed yet carrying money was insufficient to show participation in a
conspiracy); United States v. Butts, 704 F.3d 701, 704 (3d Cir. 1983) (“Mere presence
at a given location cannot in and of itself constitute probable cause to arrest [for
constructive possession of a stolen check].”). As such, a reasonable jury could
conclude from the reconstructed affidavit that Raymond was the victim, rather than a
participant in the fraudulent scheme. For these reasons, I agree with the Magistrate
Judge that Plaintiff has shown a genuine dispute of material fact as to whether criminal
proceedings were initiated against Raymond without probable cause.
      Defendant’s only objection to the Magistrate Judge’s conclusion on the malice
element of malicious prosecution claim is that the Magistrate Judge improperly found
a genuine dispute of material fact on the probable cause issue. Given that I also find


        associated with the fraudulent prescriptions, including conspiracy.
 13
        Even assuming Steven’s criminal history was mentioned in the probable cause
        affidavit, Raymond’s relationship with Steven would be insufficient to support a
        finding of probable cause on its own. See United States v. Burton, 288 F.3d 91,
        99 (3d Cir. 2002) (“Burton’s association with known drug dealers is insufficient,
        by itself, to support probable cause[.]”).

                                              20
a genuine dispute of material fact exists as to probable cause element and Defendant
did not specifically object to the Magistrate Judge’s conclusion that this factual
dispute creates a factual dispute on the malice element of malicious prosecution, I will
adopt this finding because it is not clearly erroneous.14 Summary judgment will
therefore be denied on Plaintiff’s § 1983 and state law claims for malicious
prosecution.
B.    Subject Matter Jurisdiction
      Defendant also objects to the Magistrate Judge’s Report and Recommendation
on the basis that this Court lacks supplemental jurisdiction over Plaintiff’s state law
claims.     See 28 U.S.C. § 1367(c)(3) (allowing courts to decline exercising
supplemental jurisdiction where “the district court has dismissed all claims over which
it has original jurisdiction”). This objection is premised on the argument that
Plaintiff’s federal claims fail as a matter of law.
      Pursuant to 28 U.S.C. § 1367(a), “district courts shall have supplemental
jurisdiction over all other claims that are so related to the claims in the action within

 14
          Defendant reasserts her summary judgment argument that Plaintiff may not
          proceed with his malicious prosecution claim because Raymond waived his
          preliminary hearing in his criminal proceedings. Even though the Magistrate
          Judge did not address this issue, Defendant’s objection on this basis will be
          overruled. Defendant cites no authority in support of this position, and instead
          attempts to prove her point by distinguishing the instant case from my decision in
          McCullough v. Spathelf, in which I declined to hold that “McCullough’s waiver of
          the preliminary hearing precludes him from stating a claim for malicious
          prosecution.” No. 3:17-cv-1856, 2018 WL 1757510, at *5 (M.D. Pa. Apr. 12,
          2018). Defendant argues the instant case differs from McCullough, in which the
          underlying criminal case was nolle prossed for lack of merit. Because I have
          already found that Raymond’s criminal proceedings terminated in his favor, this
          distinction is insignificant. Defendant also asserts this case differs from
          McCullough, claiming “if the Plaintiff’s Decedent performed no criminal activity,
          he was probably the only person on earth [sic] to know that.” (Doc. 97 at 11).
          However, as Steven performed the underlying criminal activity without his
          father’s knowledge, he knows his father did not participate in forging the
          prescriptions at issue and testified to that effect in his deposition. (Steven Dep.
          20:14-24, 21:8-10, 41:7).

                                                21
such original jurisdiction that they form part of the same case or controversy.” See
also Sinclair v. Soniform, Inc., 935 F.2d 599, 603 (3d Cir. 1991). For the reasons
discussed above, summary judgment on Plaintiff’s § 1983 malicious prosecution claim
is improper by virtue of the genuine dispute of material fact on the probable cause
element. As the federal malicious prosecution claim has not been dismissed and the
state malicious prosecution claim is based on the exact same facts such that it is part
of the same case or controversy, I need not address Defendant’s argument further.
Defendant’s objection will be overruled.
C.    Sovereign Immunity
      Defendant raises two (2) sovereign immunity-based objections to the Magistrate
Judge’s Report and Recommendation—the Magistrate erroneously denied both
qualified immunity on Plaintiff’s § 1983 malicious prosecution claim and sovereign
immunity under Pennsylvania law on Plaintiff’s state law claim for malicious
prosecution.
      1.       Qualified Immunity
      “‘Qualified immunity shields government officials from civil damages liability
unless the official violated a statutory or constitutional right that was clearly
established at the time of the challenged conduct.’” Taylor v. Barkes, 135 S. Ct. 2042,
2044 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664, 132 S. Ct. 2088, 2093
(2012)). The Third Circuit has remarked that qualified immunity provides “ample
protection to all but the plainly incompetent or those who knowingly violate the law.”
Blackhawk v. Pa., 381 F.3d 202, 215 (3d Cir. 2004). “In considering the applicability
of qualified immunity, courts engage in a two-pronged examination.” Spady v.
Bethlehem Area Sch. Dist., 800 F.3d 633, 637 (3d Cir. 2015). First, a court decides
“whether the facts that a plaintiff has shown make out a violation of a constitutional
right.” Id. If at the conclusion of this analysis a court finds that no constitutional
violation took place, then the court must enter judgment in the defendant’s favor.
However, if a constitutional violation is found, a court must then determine “whether
                                         22
the right at issue was ‘clearly established’ at the time of the defendant’s alleged
misconduct.” Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 816 (2009).
If the right violated was “clearly established,” then the official is not entitled to
qualified immunity.
      “To be clearly established, a right must be sufficiently clear that every
reasonable official would have understood that what he is doing violates that right.”
Reichle, 566 U.S. at 664. “[E]xisting precedent must have placed the statutory or
constitutional question beyond debate[.]” Id. The Supreme Court does “not require
a case directly on point, but existing precedent must have placed the statutory or
constitutional question beyond debate.” Taylor, 135 S. Ct. at 2944. Essentially, “in
light of pre-existing law the unlawfulness must be apparent.” Hope v. Pelzer, 536 U.S.
730, 739 (2002). This may be the case “despite notable factual distinctions between
the precedents relied on and the cases then before the Court, so long as the prior
decisions gave reasonable warning that the conduct violated constitutional rights.” Id.
at 740 (citation omitted).
      Defendant argues the Magistrate Judge’s application of the clearly established
prong of the qualified immunity standard was not sufficiently specific to the
circumstances confronting Agent Magnotta at the time she prepared the affidavit. See
District of Columbia v. Wesby, 583 U.S. ___, 138 S. Ct. 577, 590 (2018) (“Thus, we
have stressed the need to ‘identify a case where an officer acting under similar
circumstances . . . was held to have violated the Fourth Amendment.’”) (quoting White
v. Pauly, 580 U.S. ___, 137 S. Ct. 548, 552 (2017) (per curiam)). The Supreme Court
clarified the requisite degree of specificity in Wesby, explaining that “[w]hile there
does not have to be ‘a case directly on point,’ existing precedent must place the
lawfulness of the particular arrest ‘beyond debate.’” Id. (quoting Ashcroft v. al-Kidd,
563 U.S. 731, 735, 131 S. Ct. 2074 (2011)).
      The Magistrate Judge appropriately discussed Andrews v. Scuilli, in which the
Third Circuit held that “the right to be free from prosecutions on criminal charges that
                                          23
lack probable cause was also known and clearly established at the time [the officer]
prepared his affidavit.” 853 F.3d 690, 705 (3d Cir. 2017). The facts in Andrews are
notably similar to those in the instant case—summary judgment on a malicious
prosecution claim was denied where a police officer prepared an affidavit of probable
cause to arrest and initiate proceedings against the plaintiff based on information from
an informant, and the affidavit was found to contain falsehoods and omissions. Id. at
695-96, 698-99, 705. While the conduct at issue in Andrews occurred in November
of 2012 and the conduct at issue in the initial case occurred in January of 2012, the
Third Circuit has nevertheless recognized “the right to be free from prosecutions on
criminal charges that lack probable cause” as of at least 2002 when Donahue was
decided. Id. at 705 (citing Donahue, 280 F.3d at 380. Accordingly, Defendant is not
entitled to qualified immunity on the § 1983 malicious prosecution claim.
      2.     State Sovereign Immunity
      Pursuant to Article I, Section 11 of the Pennsylvania Constitution, the General
Assembly of Pennsylvania declared that “the Commonwealth, and its officials and
employees acting within the scope of their duties, shall continue to enjoy sovereign
immunity and official immunity and remain immune from suit except as the General
Assembly shall specifically waive the immunity.” 1 Pa. Const. Stat. § 2310.
Pennsylvania courts have held that “when an employee of a Commonwealth Agency
was acting within the scope of his or her duties, the Commonwealth employee is
protected by sovereign immunity from the imposition of liability for intentional tort
claims.” Minor v. Kraynak, 155 A.3d 114, 121-22 (Pa. Comw. Ct. 2017). To
determine whether a state employee is protected by sovereign immunity, a court
considers (1) whether the employee was acting within the scope of his or her
employment; (2) whether the alleged act which causes injury was negligent and
damages would be recoverable but for the availability of the immunity defense; and




                                          24
(3) whether the act fits within one of the nine (9) exceptions to sovereign immunity.15
Id.
      Neither party contends any of the statutory exceptions to sovereign immunity
apply to this case.      Rather, Defendant’s challenge to the Magistrate Judge’s
recommendation to deny sovereign immunity incorporates her earlier objection that
the conspiracy charges show Agent Magnotta had probable cause to initiate criminal
proceedings against Raymond. According to Defendant, because Agent Magnotta had
probable cause, she was acted within the scope of her employment and is therefore
entitled to sovereign immunity under Pennsylvania law. However, for the reasons
discussed above, Plaintiff has demonstrated a genuine issue of material fact as to
whether Agent Magnotta had probable cause to initiate criminal proceedings against
Raymond. This genuine dispute of material fact extends to the issue of sovereign
immunity. Initiating criminal proceedings against Raymond without probable cause
would be outside the scope of Agent Magnotta’s employment because “‘it no longer
serves the interests of the employer.’” Guziewicz v. Magnotta, No. 3:14-cv-01742,
2016 WL 5723727, at *4 (M.D. Pa. Sept. 30, 2016) (quoting Perkins v. Staskiewicz,
No. 1:CV-08-1651, 2009 WL 693176, at *4 (M.D. Pa. Mar. 13, 2009). Accordingly,
Defendant is not entitled to sovereign immunity on Plaintiff’s state law malicious
prosecution claim at this time.
                                      IV. Conclusion
      For the above stated reasons, the Magistrate Judge’s Report and
Recommendation (Doc. 93) will be adopted and Defendant’s Motion for Summary
Judgment (Doc. 79) will be denied. Plaintiff’s § 1983 false arrest claim and state law


 15
        These nine (9) exceptions are: (1) vehicle liability; (2) medical-professional
        liability; (3) care, custody or control of personal property; (4) Commonwealth real
        estate, highways, and sidewalks; (5) potholes and other dangerous conditions; (6)
        care, custody or control of animals; (7) liquor store sales; (8) National Guard
        activities; and (9) toxoids and vaccines. 42 Pa. Cons. Stat. § 8522.

                                              25
claims for intentional infliction of emotional distress and abuse of process will be
dismissed with prejudice.
      An appropriate order follows.


July 3, 2019                                   /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        26
